   Case 1:19-cv-00276-PLM-RSK ECF No. 8-9, PageID.324 Filed 05/22/19 Page 1 of 1


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: The Mom Who Plans
   Date:   January 23, 2019 at 6:26 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       From: David Werking <omik2omik2@hotmail.com>
       Sent: Wednesday, October 28, 2015 11:16 AM
       To: beth werking
       Subject: RE: The Mom Who Plans
       I lasted the first winter Feb 10-March...with only a jacket. Yes I know it gets bad. Yes I know how to take care of myself. Yes I am
       running down low on places to go. This morning the guy who runs the shopping center asked me not to take showers in the bathroom
       anymore...which I know just means don't take showers ANY LESS right? *lol* but no really it was nice of him to tell me and not call the
       copz. Thank you for the info...I might have to take you up on your offer if Mary decides to litigate! I have no space for winter clothes.
       I did not know you were helping with the Alpacas...have you seen Grandma during a bad day yet?


       Date: Wed, 28 Oct 2015 11:37:59 +0000
       From: bewerking@yahoo.com
       To: omik2omik2@hotmail.com
       Subject: re: The Mom Who Plans

       Rentals aren't really cheap in Grand Haven but I did want you to know that I didsee a two bedroom duplex for
       $560 near downtown. If you want to check it out, go to Craigslist for Holland, MI. You can add Grand Haven as a
       search under apartments for rent and check it out. This is really a nice community, David. And it is so pretty. The
       library is one of the nicest I have been in and I love the beauty of it all. Yesterday, I was here at my desk upstairs,
       catching up on bills, and through the window, I saw a majestic buck walk through the back yard. I'd like to get out
       and explore more before cold weather sets in, but I am kept pretty busy with caring for Jan's alpacas in the
       mornings and spending time with Grandma. I try to get in a couple hours of "homework" a day but it is pretty
       hard to stay focused when there is so much to do. I still have a lot of boxes sitting in the hallway. It's funny,
       though, Esther and Marilyn were big tea drinkers and the cupboards were well stocked with "brews" even before I
       brought my own stock. I think I am going to bring most of it to the downstairs kitchen. I'm also ready to start
       thinking about setting in stores for the winter. We have a small freezer down there plus the full size refrigerator
       downstairs. I bought some local apples and they are delicious. I have two bags on hold down there.

       David, if you wanted to come, know that there is plenty of room here for you. I haven't started working on the
       upstairs second bedroom yet but that could be yours if you'd like. I know you were feeling a bit creeped out by
       the basement. Dad isn't crazy about it either but I am hoping, that with some work, that will be a nice cozy big TV
       room. But if you would want to take it on, at least you'd have your own kitchen area.

       I hope you are "okay for now" but I am very concerned about you with winter coming. Please think about this and
       if you have any questions, know that I will answer to the fullest, okay? Are you needing warm clothes? I could
       send some if you need them...
